*117MEMORANDUM**
Abel Huerto-Carrillo appeals the district court’s denial as untimely of his 28 U.S.C. § 2255 habeas petition. We review de novo the district court’s denial of a motion under 28 U.S.C. § 2255, and we dismiss for lack of jurisdiction. United States v. Span, 75 F.3d 1383, 1386 (9th Cir.1996).
Huerto-Carrillo contends that his habeas petition is timely because the Supreme Court’s decision in Apprendi v. New Jersey, 530 U.S. 466, 467, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is a retroactive new rule, and the one-year statute of limitations began to run from the day of the Apprendi decision. The Government asserts that Huerto-Carrillo expressly waived any right to appeal or to collaterally attack the conviction and sentence in his plea agreement. It is well-established that a knowing and voluntary waiver of appeal is enforceable. United States v. NavarroBotello, 912 F.2d 318, 319 (9th Cir.1990). Huerto-Carrillo does not challenge the knowing and voluntary nature of his waiver of appeal, and our review of the record shows that his waiver of appeal is valid; accordingly, we lack jurisdiction to consider this appeal.1
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Petitioner’s motion for extension of time to file appellant’s reply brief is GRANTED. The Clerk is directed to file the reply brief received by this Court on March 15, 2002.